Exhibit 10.30

October 9, 2014

Neeraj Sahejpal

Via Email

neerajsahejpal@yahoo.com

Re: Offer Letter with Energous

Dear Cesar:

Energous Corporation (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your initial title will be Senior Director of Product Line
Marketing and you will initially report to the Company’s V.P, of Product
Marketing and Licensing. This is a full-time position. While you render services
to the Company, you will not engage in any other employment, consulting or other
business activity (whether full time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$7,916.67 per pay period (bi-monthly), payable in accordance with the Company’s
standard payroll schedule and subject to applicable deductions and withholdings.
This salary will be subject to periodic review and adjustments at the Company’s
discretion. In addition, you are entitled to a 25% incentive bonus ($47,500)
broken into 5 equal parts: one per quarter plus an annual, based on performance
of the Company and the individual against the deliverables to be agreed upon
with the Chief Executive Officer.

In addition, you are entitled to a $20,000 sign-on bonus if you start on or
before November 10, 2014. This bonus will vest 1/12th for each month of your
first year of employment. Should you decide to leave the company or if your
employment is terminated for any reason, you will be expected to return the
unvested portion of the sign-on bonus to the company. If the company is acquired
within the first 12 months of your employment, the sign-on bonus will
automatically vest fully.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid vacation in accordance with the Company’s vacation policy,
as in effect from time to time.

4. Equity Grants. As part of your offer we will be requesting that the Energous
Board of Directors grant you 30,000 Restricted Stock Units (RSU’s).

As you may be aware, RSU’s are not Stock Options, they are essentially a promise
to deliver a share of Energous Corporation common stock at a specific time; in
this case within a few days after the RSU has



--------------------------------------------------------------------------------

vested. When you sell the common stock represented by the RSU, you will receive
the full value of the share of stock on the date you sell it. As Energous is a
public company, the vested shares are fully tradable when you receive the
underlying share of stock. In order to assist participants in selling their
shares, the Company is exploring options with brokerage firms to allow same day
trading of common stock.

Your RSU’s will vest 25% on each of the 4 anniversaries of your start date. Upon
vesting, there may be certain tax consequences so you should consult your
financial advisor or CPA well in advance of the vesting dates to discuss the
issue.

Additionally, the Company is a “Pay for Performance” based company. As a result,
you can expect to receive additional equity incentives for outstanding
performance throughout your career at Energous.

If your employment is terminated without cause within 12 months following the
completion of a “Change of Control” (as such term is defined in the Company’s
2013 Equity Incentive Plan), twenty-five percent (25%) of the then unvested
equity awards granted to you , whether stock options, restricted stock,
restricted stock units or other equity awards, shall immediately become vested
and exercisable and you will bell entitled to exercise such vested equity awards
in accordance with the applicable grant agreements.

5. Confidential Information and Inventions Assignment Agreement. Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s standard Confidential Information and
Inventions Assignment Agreement, a copy of which is attached hereto as Exhibit
A.

6. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this offer letter. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

7. Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.



--------------------------------------------------------------------------------

8. Interpretation, Amendment and Enforcement. This offer letter and Exhibit A
constitute the complete offer letter between you and the Company, contain
significant terms of your offer of employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. This offer letter may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this offer letter and the
resolution of any disputes as to the meaning, effect, performance or validity of
this offer letter or arising out of, related to, or in any way connected with,
this offer letter between you and the Company (the “Dispute”) will be governed
by California law, excluding laws relating to conflicts or choice of law. For
all pre-employment and offer letter Disputes, you and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in
Alameda County, California, in connection with any Dispute or any claim related
to any Dispute.

* * * * *

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer letter by signing and
dating both the enclosed duplicate original of this offer letter and the
enclosed Confidential Information and Inventions Assignment Agreement and
returning them to me. This offer, if not accepted, will expire at the close of
business on October 13, 2014. As required by the Company, your employment is
contingent on completion of and successful passing of an investigative consumer
report and a negative result pre-employment drug test. As required by law, your
employment with the Company is also contingent upon your providing legal proof
of your identity and authorization to work in the United States. Your employment
is also contingent upon your starting work with the Company on or before
November 10, 2014.

If you have any questions, please call me at 408-963-0205.

Very truly yours,

ENERGOUS CORPORATION

By: Michael Leabman, CTO & Founder

I have read and accept this employment offer:

Signature of Employee

Dated:

Attachment

Exhibit A: Confidential Information and Inventions Assignment Agreement